If the owner of a slave who sues for freedom will not give the security required by law, he must pay the prison-fees for the commitment and safe custody of the slave pending the suit in the county of Alexandria.
Negro Amy, on her petition for freedom, having at November term, 1805, been delivered to the custody of the marshal by order of the court, and none of the material facts stated in the petition being proved by affidavit or otherwise, to the satisfaction of the court, it is ordered that she be delivered to Joseph Thomas, who is stated, in her petition, to have held her in slavery, upon his paying the marshal’s fees for her custody, while in actual confinement under the said order.